F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        July 11, 2007
                                TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                        Clerk of Court

 B EN N Y R. SM ITH ,
              Petitioner-Appellant,                       No. 07-3079
 v.                                              (D.C. No. 06-CV-3137-SAC)
 SEDGW ICK COUNTY DISTRICT                                 (D . Kan.)
 CO UR T,
              Respondent-Appellee.



                                      OR DER *


Before BR ISC OE, M cKA Y, and M cCO NNELL, Circuit Judges.


      This pro se § 2254 appeal stems from Petitioner’s attempt to compel the

Sedgwick County District Court to send certified file-stamped copies of various

court documents to Petitioner. The confusing nature of Petitioner’s request

prompted the Kansas federal district court to analyze the request as both a writ of

mandamus and a petition for habeas relief. First, the district court refused to

issue a writ of mandamus after correctly concluding that federal courts lack the

authority to issue such writs to state courts. (Doc. 5 at 2 (citing Van Sickle v.

Holloway, 791 F.2d 1431, 1436 n.5 (10th Cir. 1986)).)      Second, the district court



      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
ordered Petitioner to show cause why, assuming his request was in fact seeking

habeas relief, the petition should not be dismissed as untimely. Petitioner filed an

interlocutory appeal challenging the show cause order, which a panel of this court

dismissed for lack of jurisdiction.

      After Petitioner filed a response, three supplements, and various requests

and motions, the district court determined that the habeas petition was timely but

noted that the claims did not appear to be properly exhausted. As a result, in an

attempt to sort out the confusing mix of asserted claims, the district court ordered

Petitioner to submit a completed form petition in conformance with District of

Kansas Rule 9.1(a). The district court stated that failure to complete the supplied

form could result in dismissal without prejudice of his habeas petition. Petitioner

refused to comply, and the district court dismissed the habeas petition without

prejudice and denied Petitioner’s request for a certificate of appealability.

      Petitioner must obtain a certificate of appealability in order to challenge the

district court’s denial of his habeas petition. See Montez v. M cKinna, 208 F.3d

862, 867 (10th Cir. 2000). To obtain a certificate of appealability, Petitioner

must make a “substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2) (2000). In order to meet this burden, Petitioner must

demonstrate “that reasonable jurists could debate w hether (or, for that matter,

agree that) the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.”

                                          -2-
Slack v. M cDaniel, 529 U.S. 473, 484 (2000) (quotation omitted).

         Our review of Petitioner’s arguments and the record on appeal does not

convince us that Petitioner has made the necessary showing to justify our issuance

of a certificate of appealability. W hile we liberally construe pro se petitions,

Haines v. Kerner, 404 U.S. 519, 520 (1972), those petitions must still comply

with the minimal requirements of local rules, see Green v. Dorrell, 969 F.2d 915,

917 (10th Cir. 1992); Rules Governing § 2254 Cases, Rule 2(d). By failing to use

the form supplied by the court, Petitioner stymied the district court’s effort to

comprehend Petitioner’s claims, and dismissal for that failure was warranted. See

Johnson v. Andrews, 103 F.3d 144 (table), 1996 W L 709843, at *1 (10th Cir.

1996).

         Accordingly, we D EN Y Petitioner’s request for a certificate of

appealability and DISM ISS the appeal.

                                                 Entered for the Court



                                                 M onroe G. M cKay
                                                 Circuit Judge




                                           -3-